SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

467
CA 10-02240
PRESENT: SMITH, J.P., CENTRA, PERADOTTO, GORSKI, AND MARTOCHE, JJ.


KENNETH J. WILLIAMS, INDIVIDUALLY AND AS
ADMINISTRATOR OF THE ESTATE OF CHARLEE C.
FETZNER, DECEASED, PLAINTIFF-APPELLANT,

                     V                                              ORDER

LATTIMORE ROAD SURGICENTER, INC., ET AL.,
DEFENDANTS,
JOHN D. MARQUARDT, M.D. AND LATTIMORE
ORTHOPAEDICS, P.C., DEFENDANTS-RESPONDENTS.


CARL L. FEINSTOCK, ROCHESTER, FOR PLAINTIFF-APPELLANT.

BROWN & TARANTINO, LLC, BUFFALO (ANN M. CAMPBELL OF COUNSEL), FOR
DEFENDANTS-RESPONDENTS.


     Appeal from an order and judgment (one paper) of the Supreme
Court, Monroe County (Ann Marie Taddeo, J.), entered April 13, 2010.
The order and judgment, inter alia, dismissed the complaint upon a
jury verdict.

     It is hereby ORDERED that the order and judgment so appealed from
is unanimously affirmed without costs.




Entered:   June 10, 2011                        Patricia L. Morgan
                                                Clerk of the Court